CORRECTED                                                                 [PUBLISH]
                    IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                                                         FILED
                                 ________________________       U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                       No. 10-14428                   JULY 2, 2012
                                 ________________________              JOHN LEY
                                                                        CLERK
                          D.C. Docket No. 2:07-cr-14081-KMM-1


UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

versus

CHARLES LEVERN HUDSON,

                        Defendant - Appellant.

                                 ________________________

                                       No. 10-14662
                                 ________________________

                            D.C. Docket No. 1:10-cr-20236-AJ-2




UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellee,

versus
CARMELINA VERA ROJAS,

llllllllllllllllllllllllllllllllllllllllDefendant - Appellant.
                                      ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                             ________________________


Before DUBINA, Chief Judge, TJOFLAT, EDMONDSON, CARNES,
BARKETT, HULL, MARCUS, WILSON, PRYOR, MARTIN, FAY and
ANDERSON,1 Circuit Judges.2

BY THE COURT:

       We previously vacated the panels’ opinions to rehear these appeals en banc.

United States v. Rojas, 659 F.3d 1055 (11th Cir. 2011); United States v. Hudson,

659 F.3d 1056 (11th Cir. 2011). The issue before us in both cases was whether the

Fair Sentencing Act of 2010, which raised the quantities of crack cocaine required

to trigger mandatory-minimum penalties under 21 U.S.C. § 841(b)(1), applies to

defendants sentenced after the Act’s effective date of August 3, 2010, but whose

conduct occurred before that date.

       On June 21, 2012, the United States Supreme Court answered the question


       1
         Senior United States Circuit Judges Peter T. Fay and R. Lanier Anderson, III, elected to
participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).
       2
       United States Circuit Judge Adalberto Jordan is recused from participating in the matter
pursuant to 28 U.S.C. § 47.

                                                2
and held that the more lenient mandatory-minimums in the Act do apply to all of

those defendants sentenced after August 3, 2010, when the Act took effect.

Dorsey v. United States, Nos. 11-5683; 11-5721, 2012 WL 2344463 (U.S. June

21, 2012).

      Accordingly, we now vacate the defendants’ sentences, and remand both

appeals back to the United States District Court for the Southern District of

Florida for re-sentencing consistent with the decision by the Supreme Court.

      VACATED and REMANDED.




                                         3